Name: 84/257/EEC: Council Decision of 7 May 1984 on the conclusion of the 1981 Protocols for the sixth extension of the Wheat Trade Convention, 1971, and for the first extension of the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971
 Type: Decision
 Subject Matter: international affairs;  plant product
 Date Published: 1984-05-11

 Avis juridique important|31984D025784/257/EEC: Council Decision of 7 May 1984 on the conclusion of the 1981 Protocols for the sixth extension of the Wheat Trade Convention, 1971, and for the first extension of the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971 Official Journal L 124 , 11/05/1984 P. 0043 - 0043 Spanish special edition: Chapter 03 Volume 30 P. 0164 Portuguese special edition Chapter 03 Volume 30 P. 0164 *****COUNCIL DECISION of 7 May 1984 on the conclusion of the 1981 Protocols for the sixth extension of the Wheat Trade Convention, 1971, and for the first extension of the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971 (84/257/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, HAS DECIDED AS FOLLOWS: Article 1 The Protocols for the sixth extension of the Wheat Trade Convention, 1971, and for the first extension of the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971, are hereby approved on behalf of the European Economic Community. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instruments of conclusion of the abovementioned Protocols with the Government of the United States of America. Done at Brussels, 7 May 1984. For the Council The President M. ROCARD